Exhibit 10.4

 

FIRST AMENDMENT TO

NON-COMPETE AGREEMENT

 

THIS FIRST AMENDMENT TO NON-COMPETE AGREEMENT (“Amendment”) is made and entered
into as of February 11, 2019, by and between EagleBank, a Maryland chartered
commercial bank (the “Bank”), and Ronald D. Paul (“Executive”).

 

RECITALS:

 

The Bank and Executive have previously entered into a Non-Compete Agreement,
dated as of August 1, 2014 (the “Agreement”), providing Executive certain
rights, benefits and obligations in the event of termination of Executive’s
employment pursuant to the Executive’s Amended and Restated Employment
Agreement, dated as of January 31, 2014, as subsequently amended and restated by
the Amended and Restated Employment Agreement dated as of January 31, 2017 (as
subsequently amended the “Employment Agreement”), which inadvertently reduced
Executive’s benefits under his prior employment agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.              Section 3.1 of the Agreement is hereby deleted in its entirety
and the following is substituted in lieu thereof:

 

3.1                               Non-Compete Fee Upon Involuntary Separation by
the Bank without Cause.  In the event of Termination of Executive’s employment
by the Bank without Cause, including without limitation, in the event of a
Change in Control (both as defined in the Employment Agreement), or a
resignation as provided in Section 6.2(b) or 6.2(c) of the Employment Agreement
(collectively, “Separation”), and provided that Executive (a) signs and delivers
to the Bank no later than twenty-one (21) days after the Termination Date (the
“Submission Period”), (a) a General Release and Waiver in the form attached to
this Agreement as Exhibit A (the “Release”) and (b) the Certification required
monthly in the form of Exhibit B pursuant to Section 3.4 of this Agreement, the
Bank shall, with respect to a period of one (1) year following the date on which
the Release is executed and delivered to the Bank, continue to pay Executive,
monthly in arrears (on or before the last day of the month for the prior month),
Executive’s Salary at the rate being paid as of the Termination Date, together
with an additional amount equal to one-twelfth of the sum of (i) the most recent
annual cash bonus (incentive plan and discretionary), if any, and (ii) the
value, as determined in accordance with the Employment Agreement, of all options
to purchase Company common stock and awards of restricted stock or restricted
stock units, or other equity based

 

--------------------------------------------------------------------------------



 

compensation awards, granted to Executive during the 12 months immediately
preceding the Termination Date; for each month of the Restricted Period during
which Executive remains in full compliance with the provisions of Articles 3 and
4 of this Agreement.  No payment shall be made (a) in the event Executive
delivers timely the Waiver in the form of Exhibit C pursuant to Section 4.2 (b),
(b) in respect of any bonus or other compensation paid other than in cash or
(c) in the event of Termination with Cause (as defined in the Employment
Agreement).  Nothing in this Agreement shall affect Executive’s eligibility for
payments under Section 6(d) of the Employment Agreement in accordance with the
terms and conditions set forth therein.

 

2.                                      Except as expressly amended hereby, the
Agreement shall remain in full force and effect in accordance with the
provisions thereof.  As used in the Agreement, the terms: this Agreement,”
“herein,” “hereunder,” hereof” and words of similar import shall refer to the
Agreement as amended by this Amendment.  All capitalized terms used in this
Amendment and not defined herein, which are defined in the Agreement, have the
meanings ascribed to them in the Agreement.

 

3.                                      The Agreement, as amended by this
Amendment, along with the exhibits and other agreements referred to in the
Agreement, constitutes the entire agreement among the parties and supersedes all
other prior understandings, agreements or representations by or among the
parties, written or oral, with respect to the subject matter of the Agreement. 
No provision of this Amendment may be amended other than by an instrument in
writing signed by the Bank and Executive. No provision hereof may be waived
other than by an instrument in writing signed by the party against whom
enforcement is sought.

 

4.                                      This Amendment may be executed in any
number of counterparts, each of which shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument.

 

5.                                      This Amendment shall be governed by and
construed in accordance with the internal laws of the State of Maryland, without
regard to its choice of law provisions.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

EAGLEBANK

 

 

 

By:

/s/ Leland M. Weinstein

 

Name: Leland M. Weinstein

 

Title: Lead Director/Chairman of Compensation Committee

 

 

 

Ronald D. Paul

 

 

 

/s/ Ronald D. Paul

 

--------------------------------------------------------------------------------